Case: 12-10761    Date Filed: 11/28/2012   Page: 1 of 2

                                                           [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 12-10761
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:11-cr-00484-WBH-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

GREGORY GEORGE SAMUDA,
a.k.a. Robert Raymon Biggs,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                             (November 28, 2012)

Before HULL, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

     David Jones, appointed counsel for Gregory George Samuda in this direct
              Case: 12-10761    Date Filed: 11/28/2012   Page: 2 of 2

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merits of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Samuda’s convictions and

sentences are AFFIRMED.




                                         2